Exhibit 10.54

May 20, 2008

Gary Pilnick

One Kellogg Square

Battle Creek, MI49016

Dear Gary:

The purpose of this letter is to set forth terms of retention benefits that
reflect your valuable contributions to the business and our desire that you
remain with Kellogg Company (“Kellogg” and together with its affiliates and
subsidiaries, the “Company”) for the long term. The letter also includes
non-compete and other commitments from you to the Company.

 

  1. Retention.

 

  a. In the event you (i) are terminated by the Company without “Cause” (as
herein defined) (as herein defined) prior to March 1. 2011 (the “Vesting Date”),
or (ii) continue to be employed by the Company until the Vesting Date, you shall
be deemed a “Grandfathered Participant” under the Company’s qualified and
non-qualified defined benefit pension plans for which you are eligible and any
benefit payable under such plans will be calculated accordingly. This pension
benefit shall be payable from the Kellogg Company Executive Excess Plan.

 

  b. For purposes of this letter agreement, termination for “Cause” means
termination by the Company because of (i) your willful engaging in illegal
conduct or gross misconduct pursuant to which the Company has suffered a loss,
or (ii) your willful and continued refusal to perform substantially your duties
hereunder in any material respect; provided, however, that in the case of clause
(ii), the Company must provide written notice of such breach or failure within
thirty (30) days of its discovery thereof, and you shall have thirty (30) days
from such written notice to cure such breach or failure.

 

  c. Notwithstanding any other provision in this letter agreement, if (i) your
employment is terminated prior to the Vesting Date and (ii) at the time of such
termination, you qualify for benefits under the Company’s Change of Control
Policy, then you shall be eligible for the benefits described in Paragraph 1
(a). In addition, if your employment is terminated by reason of your death or
disability, you or your estate, as the case may be, shall be entitled to receive
the benefits described in Paragraph 1 (a).



--------------------------------------------------------------------------------

  d. Notwithstanding any other provisions in this letter agreement, if you
violate any of your obligations under this letter agreement, you shall not be
entitled to any of the benefits described in this Paragraph 1.

 

  2. Non-Compete. In consideration of the compensation and benefits provided
pursuant to this letter agreement, the sufficiency of which is hereby
acknowledged, you agree that for a period of two years beginning with the last
of the day of your employment with the Company (the “Restricted Period”), you
shall not, without the prior written consent from Chief Executive Officer of
Kellogg:

 

  (i) Directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any Competitor.

 

  (ii) Directly or indirectly, permit any business, entity or organization which
you, individually or jointly with others, owns, manages, operates, or controls,
to engage in the manufacture, production, distribution, sale or marketing of any
of the Products in the Geographic Area.

For purposes of this Paragraph, the term “Products” shall mean ready-to-eat
cereal products, toaster pastries, cereal bars, granola bars, crispy marshmallow
squares, frozen waffles, frozen pancakes, fruit snacks, cookies, crackers, ice
cream cones, meat substitutes any other grain-based convenience food or any
other product which the Company manufactures, distributes, sells or markets at
the time your employment ends with the Company. The term “Geographic Area” shall
mean any territory, region or country where the Company sells any Products at
any time during the applicable Restricted Period. The term “Competitor” shall
mean Kraft (including, but not limited to any successors to Post or Nabisco),
General Mills, Pepsico (including but not limited to, any successors to Quaker),
Nestle, Campbell’s, Danone, ConAgra, Wrigley, Hershey and Ra1corp.

 

  3. Non-solicitation. You agree that during your employment and thereafter for
a period of two years, you shall not, without the prior written consent of the
Chief Executive Officer of Kellogg, directly or indirectly employ, or solicit
the employment of (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who is or was’ an officer, director,
representative, agent or employee of the Company at any time during the two year
period prior to your last day of employment.

 

  4. Non-Disparagement of the Company. You agree, during the term of your
employment and thereafter, not to engage in any form of conduct or make any
statements or representations that disparage, portray in a negative light, or
otherwise impair the reputation, goodwill or commercial interests of the
Company, or its past, present and future subsidiaries, divisions, affiliates,
successors, officers, directors, attorneys, agents and employees.

 

2



--------------------------------------------------------------------------------

  5. Preservation of Company Confidential Information. You acknowledge that you.
will not (without first obtaining the prior written consent in each instance
from the Company) during the term of your employment and thereafter, disclose,
make commercial or other use of, give or sell to any person, firm or
corporation, any information received directly or indirectly from the Company or
acquired or developed in the course of your employment, including, by way of
example only, trade secrets (including organizational charts, employee
information such as credentials, skill sets and background information), ideas,
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company.

 

  6. Release. In consideration of the compensation and benefits provided
pursuant to this letter agreement, the sufficiency of which is hereby
acknowledged, you, for yourself and for any person who may claim by or through
you, irrevocably and unconditionally releases, waives and forever discharges the
Company and its respective officers, directors, attorneys, agents and employees,
from any and all claims or causes of action that you had, have or may have,
known or unknown, relating to your employment with the Company up until the date
of this letter agreement, including but not limited to, any claims arising.
under Title VII of the Civil Rights Act of 1964, as amended, Section 1981 of the
Civil Rights Act of 1866, as amended, the Civil Rights Act of 1991, as amended,
the Family and Medical Leave Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act, the Employee Retirement Income Security Act; claims under any
other federal, state or local statute, regulation or ordinance; claims for
discrimination or harassment of any kind, breach of contract or public policy,
wrongful or retaliatory discharge, defamation or other personal or business
injury of any kind; and any and all other claims to any form of legal or
equitable relief, damages, compensation or benefits (except rights you may have
under the Employee Retirement Income Security Act of 1974 to recover any vested
benefits), or for attorneys fees or costs. You additionally waive and release
any right you may have to recover in any lawsuit or proceeding against the
Company brought by you, an administrative agency, or any other person on your
behalf or which includes you in any class.

 

  7. Miscellaneous.

 

  a. Severability. You also agree that if any provision of this letter agreement
is invalid or unenforceable by a court of law, (i) such provision shall be
deemed to be amended so that the intent of the parties is fulfilled to the
greatest extent possible; and (ii) it would not affect the validity or
enforceability of any other provision of this letter agreement, which shall
remain in full force and effect.

 

  b.

Controlling Law and Venue. You agree that the construction, interpretation, and
performance of this letter agreement shall be governed by the laws of



--------------------------------------------------------------------------------

 

Michigan, including conflict of laws. It is agreed that any controversy, claim
or dispute between the parties, directly or indirectly, concerning this letter
agreement or the breach thereof shall only be resolved in the Circuit Court of
Calhoun County, or the United States District Court for the Western District of
Michigan, whichever court has jurisdiction over the subject matter thereof, and
the parties hereby submit to the jurisdiction of said courts.

 

  c. Entire Agreement: Amendment. You agree that this letter agreement
constitutes the entire agreement between you and the Company with respect to the
matters described herein, and that this letter agreement supersedes any and all
prior and/or contemporaneous written and/or oral agreements relating to such
matters. You acknowledge that this letter agreement may not be modified except
by written document, signed by you and the Chief Executive Officer of Kellogg.

 

  d. Employment Relationship. You acknowledge and agree that your employment
with the Company described in this letter agreement is an at-will employment
relationship, and that only the Chief Executive Officer of Kellogg may modify
this provision and any modification must be in writing signed by both parties.

 

  e. Counterparts. This letter agreement may be executed simultaneously in one
or more counterparts, anyone of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same letter agreement.

Gary, enclosed are two copies of this letter. If the letter is acceptable to you
please sign both copies and return one to me for our files.

 

Sincerely,

/s/ David Mackay

David Mackay President Chief Executive Officer

I accept the terms of the agreement as presented in this letter this 20th day of
May, 2008.

 

/s/ Gary Pilnick

Gary Pilnick